Citation Nr: 0811713	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability with internal derangement and osteoarthritis, 
currently evaluated as 10 percent disabling.

2.  Whether the withholding of retroactive compensation 
payments due to receipt of military retired pay was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 until his 
retirement in January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for his right knee disability.  

In addition, by letter dated in November 2005, the RO advised 
the veteran that a portion of his increased compensation 
award was being withheld due to his receipt of military 
retired pay.  The veteran appealed this determination.

The issue of the propriety of withholding compensation 
benefits due to the receipt of military retired pay is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee injury disability is manifested by 
slight limitation of motion, but no objective findings of 
instability or subluxation.




CONCLUSION OF LAW

A rating in excess of 10 percent for a right knee disability 
with internal derangement and osteoarthritis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2005 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letter also advised the veteran as to what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence in his 
possession that pertains to the claim.  An April 2006 letter 
also informed the veteran of the necessity of providing on 
his own, or asking VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, and the effect that worsening has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The Board notes that the April 2006 letter also notified the 
veteran of the evidence needed to establish a disability 
rating and effective date, to include submitting or advising 
VA of any evidence that concerns the level of disability.  
The Board further points out that the statement of the case 
issued in May 2006 included the diagnostic criteria for an 
increased rating for his service-connected right knee 
disability.  In April 2006, the veteran indicated that he had 
no additional evidence or information to submit.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, and a VA examination report.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate this claim, including the 
criteria necessary for higher ratings, as well as the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process and testified at a hearing 
wherein he described his symptoms and the impact of his 
disability on his functioning.  Similarly, the VA examination 
report addressed his symptoms and their impact upon his daily 
activities.  There is no indication that there is additional 
evidence to obtain as the veteran reported during his hearing 
that he does not receive medical treatment for the knee.  The 
veteran has been afforded every opportunity to meaningfully 
participate in the claims process and has done so.  Thus, any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  In this regard, 
the Board acknowledges that when he was examined by the VA in 
September 2005, the veteran related that he had experienced 
increased right knee pain since he fell and sustained a 
fracture in his right distal femur after a stroke in January 
2005.  He stated that he could stand for only 15 to 30 
minutes and that he was only able to walk 1/4 of a mile.  The 
veteran also reported stiffness and weakness of the right 
knee, but denied locking or subluxation.  An examination 
revealed crepitation and grinding.  

The evidence against the veteran's claim includes the 
findings on the September 2005 VA examination.  The Board 
points out that although limitation of motion of the right 
knee was demonstrated, it was not to a compensable degree.  
The Board notes that range of motion was from 0 to 110 
degrees, with passive motion to 120 degrees.  Pain began at 
110 degrees.  The examiner did note that there was additional 
limitation of motion on repetitive use would be 10 to 20 
degrees.  There was no clicking or instability and no 
patellar or meniscal abnormality.  The diagnosis was 
traumatic arthritis of the right knee, with only mild effect 
on chores, shopping and recreation; with a moderate effect on 
exercise; and a severe effect on sports.  

The Board acknowledges that the VA examination have 
demonstrated some limitation of motion of the left knee.  The 
fact remains, however, that any decrease in the range of 
motion has not risen to the level warranting an evaluation in 
excess of 10 percent, even considering any limitation of 
motion caused by pain.  In this regard, a 20 percent 
evaluation requires limitation of flexion to 30 degrees.  
Such is clearly not shown by the evidence, even considering 
his subjective complaints of pain and weakness.  See DeLuca.  
Thus, an evaluation in excess of 10 percent based on 
limitation of motion is not warranted.  

With respect to Diagnostic Code 5257, the VA examination has 
failed to document recurrent instability or subluxation in 
his right knee.  Thus, a higher evaluation is not warranted 
under that Diagnostic Code.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  As noted above, instability has not 
been documented on clinical examination.  Accordingly, the 
Board finds that separate ratings are not warranted.  

Additionally, VA General Counsel has held that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  As the veteran 
has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal, separate 
ratings for limitation of extension and flexion are not 
warranted.

Finally, the Board has considered other potentially relevant 
diagnostic codes.  However, the evidence does not show the 
veteran has dislocated semilunar cartilage or service-
connected malunion or nonunion of the tibia or fibula.  Thus, 
Diagnostic Codes 5258 and 5262 are not for application.

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 10 percent for a right knee disability with internal 
derangement and osteoarthritis.  


ORDER

An increased rating for a right knee disability with internal 
derangement and osteoarthritis is denied.




REMAND

The veteran also asserts that a portion of his compensation 
benefits should not have been withheld.  

By rating action dated in November 2005, the combined 
schedular evaluation for the veteran's service-connected 
disabilities was increased from 40 percent to 50 percent 
disabling, effective July 2005.  As noted in the statement of 
the case issued in May 2006, under the law in effect at that 
time, the VA was required to withhold any retroactive 
increase in compensation benefits for a veteran with a 
disability rating of less than 100 percent.  Public Law 108-
36 provided for a phase-in period for the concurrent receipt 
of VA disability compensation and military retired pay for a 
veteran with a disability evaluation of 50 percent or higher.  
Regulations have been promulgated to effectuate this law 
(38 C.F.R. § 3.750), but the veteran has not been informed of 
them.  It is not clear from the record whether the veteran 
has received payment as authorized by this law.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Defense 
Finance and Accounting Service (DFAS) to 
verify the veteran's military retirement 
pay.

2.  The AOJ should include in the claims 
folder any available evidence documenting 
whether the veteran has received any 
retroactive disability compensation from 
the VA pursuant to Public Law 108-36.

3.  The veteran should be requested to 
furnish any evidence of payment from the 
service department.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case, which includes the 
appropriate law and regulations, including 
Public Law 108-36 and 38 C.F.R. § 3.750 
(2007) and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


